                                UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW MEXICO


In re:                                                           Chapter 11

ROMAN CATHOLIC CHURCH OF THE                                     Case No. 18-13027-t11
ARCHDIOCESE OF SANTA FE, a New
Mexico corporation sole,

                               Debtor.

              OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

           The Roman Catholic Church of the Archdiocese of Santa Fe (“ADSF” or the “Debtor”) in

the above-captioned case (the “Reorganization Case”), submits this Objection to “Creditor

Christine Romero’s Motion for Relief from the Automatic Stay” [Doc. No. 79] (“Motion”)1 filed

by Christine Romero (the “Movant”). The Motion should be denied, because there is no “cause”

for stay relief; instead, there are a number of compelling reasons why the Movant’s litigation

should remain subject to the automatic stay. When the facts underlying the Motion are measured

against the stated “benefit” from allowing Movant’s claims to go forward, there is only one

conclusion―the Motion must be denied.

                                         I. FACTUAL BACKGROUND

           On or about October 31, 2017, Movant filed a Notice of Appeal from Determination by the

Human Rights Bureau, Labor Relations Division, Department of Workforce Solutions, and

Complaint for Violations of the New Mexico Human Rights Act, Breach of Applied Covenant of

Good Faith and Fair Dealing, Attorney Fees, and Punitive Damages (the “Complaint”) in the First

Judicial District Court in the State of New Mexico Santa Fe County (the “State Court”). as Cause

no. D-101-CV-2017-03131 captioned Christine B. Romero v. Archdiocese of Santa Fe, and Larry


1
    The Movant did not file a notice of deadline to object to the Motion.



Case 18-13027-t11               Doc 92       Filed 02/15/19        Entered 02/15/19 10:10:18 Page 1 of 7
Brito (the “State Court Action”). The parties have conducted some written discovery in the State

Court Action, but no depositions have been conducted, there is no scheduling order in place, and

no trial date has been set.

        The claims raised by Movant in the State Court Action are covered by one or more of the

Debtor’s insurance policies. However, there are several other claims against the Debtor that are

covered by the same policy or policies.

        The Debtor filed its voluntary petition for relief under Chapter 11 of the United States

Bankruptcy Code on December 3, 2018 (“Petition Date”). Since the Petition Date, the Debtor has

been operating as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

On January 22, 2019, Movant filed the Motion seeking an order modifying the automatic stay

provided by 11 U.S.C. § 362 so that Movant may proceed with the ultimate disposition of the State

Court Action.

                                     II. LEGAL ARGUMENT

A.      No Cause Exists to Lift or Modify the Stay

        11 U.S.C. § 362(d) provides that “[o]n request of a party in interest and after notice and a

hearing, the court shall grant relief from the stay provided under subsection (a) of this section, such

as by terminating, annulling, modifying, or conditioning such stay…for cause.” 11 U.S.C. §

362(d)(1). To determine whether cause exists for relief from the automatic stay, most courts,

including those in the Tenth Circuit, apply the factors articulated in the case of In re Curtis, 40

B.R. 795 (Bankr.D.Utah 1984). See, e.g. In re Sunland, Inc., 508 B.R. 739, 743 (Bankr.D.N.M.

2014) (adopting the Curtis factors). The Movant argues that the Court should not apply the Curtis

factors, but does not explain this position. Motion, p. 4. While Movant is correct that the Court is

not required to evaluate the Motion using the Curtis factors, the Curtis factors provide a useful

framework to determine whether cause exists to lift the stay.

        Under Curtis, the following factors are relevant to stay relief motions:
                                                  -2-

Case 18-13027-t11         Doc 92     Filed 02/15/19     Entered 02/15/19 10:10:18 Page 2 of 7
       (1) whether such litigation will result in partial or complete resolution of the issues;
       (2) whether such litigation will lack any connection with or interfere with the
       bankruptcy case; (3) whether such litigation should to be heard in a specialized
       tribunal established to hear such matters and with particular expertise in such cases;
       (4) whether the debtor’s insurance carrier has assumed full responsibility for
       defending the litigation; (5) whether litigation in another forum would prejudice the
       interests of other creditors, the creditors’ committee and other interested parties; (6)
       the interest of judicial economy and the expeditious and economical determination
       of litigation for the parties; (7) whether the litigation has progressed to the point
       where the parties are prepared for trial; and (8) the impact of the stay on the parties
       and the “balance of hurt”.

               Curtis at 799-801.

       The Curtis factors overwhelmingly weigh in favor of maintenance of the stay in the

Reorganization Case, to protect all creditors equally and prevent a state court race to the courthouse

over limited insurance proceeds and assets.

       1.      Stay Relief Will Not Even Partially Resolve the Issues in the Reorganization Case.

       Stay relief will not resolve—even partially—the issues in the Reorganization Case. Instead,

stay relief will impede resolution of such issues. As this Court pointed out in Sunland, where one

creditor is allowed to proceed with a lawsuit at the expense of other similarly situated claimants,

“[t]his would be contrary to the purpose of the automatic stay, which is to provide for equality of

distribution among creditors and to protect creditors by averting a scramble for the debtor’s assets.”

508 B.R. at 744 (internal punctuations and citations omitted).

        2.      The State Court Action is Intertwined with the Reorganization Case and Will
Interfere with the Reorganization Case if the Stay if Lifted

       Another factor favoring leaving the automatic stay in place is the inextricable manner in

which the State Court Action is tied to the Reorganization Case and how allowing the State Court

Action to proceed will interfere with the administration of the bankruptcy case. Of all the Curtis

factors, this is “[t]he most important factor…Even slight interference with the administration may

be enough to preclude relief in the absence of a commensurate benefit.” Curtis, 40 B.R. at 806.

                                                 -3-

Case 18-13027-t11        Doc 92     Filed 02/15/19      Entered 02/15/19 10:10:18 Page 3 of 7
The Movant’s claims are linked to the Reorganization Case, because the claims are covered by a

policy or policies that cover other existing claims against the Debtor. If the Movant obtains a

judgment and is paid under those policies, there may not be sufficient funds to pay the other claims.

The Debtor has a fiduciary duty to all creditors, which requires the Debtor to maximize the value

of the estate. See 11 U.S.C. §§ 704(a), 1106(a), and 1107(a). Forcing the Debtor to defend against

the State Court Action will increase the administrative expenses in this case2, distract the Debtor

from its reorganization, and could result in Movant receiving a greater pro rata recovery than other

creditors. This result is contrary to the purpose of the Bankruptcy Code.

          3.     No Specialized Tribunal Exists for the State Court Action

          While the State Court is certainly qualified to hear the State Court Action, the State Court

Action is not a specialized matter, and there is no special forum (e.g. tax court) in which it must

be tried. See Curtis, 40 B.R. at 800 (listing examples of specialized tribunals). Because there is no

“special forum” in which to try the Movant’s claims, this factor does not favor stay relief.

          4.     Lifting the Stay Would Prejudice the Interests of the Other Creditors and Interested
Parties

          The undertaking of prolonged litigation in the State Court Action will prejudice the

bankruptcy estate and interfere with the bankruptcy proceeding. As set forth above, if the Debtor

is forced to defend against the State Court Action in the State Court, it will divert the estate’s

limited resources from the Debtor’s efforts to reorganize and pay all of its creditors in an equitable

manner. If Movant is allowed to recover from the Debtor’s insurers outside of the bankruptcy case,

the policies may be exhausted, leaving no funds with which to pay other claimants. This factor

weighs strongly against lifting the stay.



2
 One or more of the insurance policies does provide for defense costs, but the defense costs erode the aggregate
available to pay claimants.

                                                        -4-

Case 18-13027-t11            Doc 92       Filed 02/15/19        Entered 02/15/19 10:10:18 Page 4 of 7
          5.       Lifting the Stay Will Waste Judicial Resources

          The interests of judicial economy will not be served by trying the Movant’s case at all—

regardless of which court hears them. There is simply no reason to liquidate the Movant’s claims

outside of the bankruptcy court, and there are many reasons not to. Any time or fees spent on the

litigating the Movant’s cases cannot be replaced. Moreover, the administrative costs that would

accrue in the Reorganization Case, which would be stalled waiting for the Movant’s cases to

conclude (possibly through appeal), would be prohibitive. See Sunland, 508 B.R. at 745-746

(noting that where litigation will be lengthy, claimants are better off having their claims

administered through the bankruptcy case in a timely manner). The Debtor’s estate must not be

forced to bear years more of reorganization fees as well as time diverted from the mission and

ministry as it waits for the Movant’s claims to be resolved in the State Court (and perhaps through

appeal), nor should its creditors.

          6.       The Parties Are Not Ready for Trial

          Although the Movant has conducted some written discovery in the State Court Case, the

Debtor has not undertaken significant discovery, and no parties have conducted depositions. No

trial date has been set and no scheduling order has been entered. The State Court Action is not

ready for trial.

          7.       Impact of Stay and Balance of Harms Tilts in Debtor’s (and Other Creditors’

Favor).

          This factor is essentially an amalgam of all the other factors, and very clearly indicates why

the stay must remain in place. The real harms the Court must balance in the context of the Motion

are the harms to the creditors if stay relief is granted. See Sunland, 508 B.R. at 745. The Motion



                                                   -5-

Case 18-13027-t11           Doc 92     Filed 02/15/19     Entered 02/15/19 10:10:18 Page 5 of 7
ignores the great disparity in the treatment that Movant and other creditors (both tort claimants and

non-tort claimants) will receive if the stay is lifted. The Debtor’s other creditors will suffer harm

if the stay is lifted as to the State Court Action. Conversely, if Movant’s claim is administered in

the bankruptcy case, the claim will be administered efficiently and fairly. Movant will not suffer

any harm if the stay is maintained.

       B.      Movant’s Allegations of Malice are Irrelevant to Stay Relief

       In the Motion, Movant argues that cause to lift the stay exists because “the claims in the

state forum involve willful and malicious conduct that intended to harm Christine Romero” and

“the non-dischargeability elements of 11 U.S.C. § 523(a)(6) are met.” Motion, p. 5. First, the

Debtor is not an individual, and is not eligible for a discharge under the Bankruptcy Code. Second,

alleged non-dischargeability of a debt is not relevant to the issue of whether cause exists to lift or

modify the automatic stay.

                                        III. CONCLUSION.

       For the foregoing reasons, the Debtor respectfully requests that the Court deny the Motion

and grant Debtor all other just and proper relief.

                                               Respectfully submitted,

                                               /s/ Bruce A. Anderson
                                               Ford Elsaesser
                                               Bruce A. Anderson
                                               ELSAESSER ANDERSON, CHTD.
                                               320 East Neider Avenue, Suite 102
                                               Coeur d'Alene, ID 83815
                                               (208) 667-2900
                                               Fax: (208) 667-2150
                                               ford@eaidaho.com
                                               brucea@eaidaho.com

                                               -and-




                                                 -6-

Case 18-13027-t11        Doc 92       Filed 02/15/19    Entered 02/15/19 10:10:18 Page 6 of 7
                                           /s/ Stephanie L. Schaeffer
                                           Thomas D. Walker
                                           Stephanie L. Schaeffer
                                           WALKER & ASSOCIATES, P.C.
                                           500 Marquette N.W., Suite 650
                                           Albuquerque, New Mexico 87102
                                           (505) 766-9272
                                           Fax: (505) 722-9287
                                           twalker@walkerlawpc.com
                                           sschaeffer@walkerlawpc.com
                                           Counsel for Debtor

Pursuant to F.R.C.P. 5(b)(3), F.R.B.P. 9036 and NM
LBR 9036-1(b), I hereby certify that service of the
foregoing was made on February 15, 2019 via the
notice transmission facilities of the Bankruptcy
Court’s case management and electronic filing
system.


/s/Stephanie L. Schaeffer_
Stephanie L. Schaeffer




                                              -7-

Case 18-13027-t11       Doc 92    Filed 02/15/19      Entered 02/15/19 10:10:18 Page 7 of 7
